Title: From George Washington to Brigadier General William Woodford, 28 March 1778
From: Washington, George
To: Woodford, William



Sir
Head Quarters Valley Forge 28th March 1778.

You are immediately upon your arrival in Virginia ⟨to⟩ take the most speedy and effectual means for forwarding ⟨a⟩ll the Drafts, Recruits and reinlisted Men to Camp. It being determined to innoculate them here, they are ⟨n⟩ot to be detained upon that account. The officers are to be ⟨o⟩rdered to march them moderately and not by any means to halt in any Villages or at any Houses in which there any person in the small pox. You are also to order all officers to join their Corps whose furloughs have expired, or who were ⟨n⟩ot limited to any particular time, except those who are employ⟨e⟩d by the State in collecting and forwarding the Drafts, or upon ⟨a⟩ny necessary duty. You are so well acquainted with the situation ⟨of o⟩ur Affairs that I need not repeat to you the many Reasons ⟨that⟩ might be assigned for drawing our Reinforcements together ⟨as ex⟩peditiously as possible; the most striking one is that the ⟨Enem⟩y are drawing in theirs. I am Dear Sir Yr most obt Servt.
